                           1   Kent F. Larsen, Esq.
                               Nevada Bar No. 3463
                           2   SMITH LARSEN & WIXOM
                               Hills Center Business Park
                           3   1935 Village Center Circle
                               Las Vegas, Nevada 89134
                           4   Tel: (702) 252-5002
                               Fax: (702) 252-5006
                           5   Email: kfl@slwlaw.com
                               Attorneys for Defendant
                           6   JPMorgan Chase Bank, N.A.

                           7
                                                            UNITED STATES DISTRICT COURT
                           8
                                                                   DISTRICT OF NEVADA
                           9
                               JAMES W. FORSYTHE; EARLENE     )                    Case No. 3:18-cv-00186-RCJ-WGC
                          10   FORSYTHE; JAMES W. AND EARLENE )
                               FORSYTHE, TRUSTEES OF THE JAMES)                    STIPULATION AND rPROPOSED]
                          11   W. AND EARLENE FORSYTHE TRUST )                     ORDER TO DISMISS,
~                              DATED JUNE 301997;             )                    WITH PREJUDICE
0                         12                                  )
>< ~~               '"
                    0

                    ~' 13
                                          Plaintiffs,         )
~ U       ..-l
       p..~'<t~
                    ~
                               ~
                                                              )
                                                                             )
o(J    gsu~~
       ~P::"'("-          14                                                 )
    [3~~j
ffi a:lu         tll •
                               JPMORGAN CHASE BANK, N.A.,                    )
       P::~~8
                          15                                                 )

~
       ~~g;~                                  Defendants.                    )
        ..-ltll'"
       u~<:q              16   ----------------------------)
       til ..-l~
       ~VI          8:
       ~'"
         ;::
~                   ~
                    ("-
                          17
~                   ~                 Plaintiffs James W. Forsythe, Earlene Forsythe, and James W. and Earlene Forsythe, Trustees
::E                       18
r./1                           of the James W. and Earlene Forsythe Trust Dated June 30 1997 (collectively, "Plaintiffs) and
                          19
                               Defendant JPMorgan Chase Bank, N.A. ("Chase"), acting through their respective undersigned
                          20
                               counsel of record, hereby stipulate as follows:
                          21
                                       1.     All claims asserted (or which could have been asserted) by Plaintiffs in the above-
                          22
                                              captioned action as against Chase shall be dismissed, with prejudice; and,
                          23

                          24
                               /II
                          25
                               /II
                          26
                               1/1
                          27
                               1/1
                          28
                               1/1
                            1         2.     Each party shall bear its own attorneys' fees and costs in connection with the above-

                            2                captioned action.

                            3

                            4
                                SMITH LARSEN & WIXOM                                WALSH, BAKER & ROSEVEAR
                            5

                            6   /s/ Kent F Larsen                                   /s/ James M Walsh
                                Kent F. Larsen, Esq.                                James M. Walsh, Esq.
                            7   Nevada Bar No. 3463                                 Nevada Bar No. 796
                                1935 Village Center Circle                          9468 Double R. Boulevard, Suite A
                            8   Las Vegas, Nevada 89134                             Reno, Nevada 89521
                                Tel:    (702) 252-5002                              Tel:   (775) 853-0883
                            9   Fax: (702) 252-5006                                 Fax: (775) 853-0860
                                Email: kfl@slwlaw.com                               Email: imwalsh@wbrl.net
                           10   Attorneys for Defendant                             Attorneys for Plaintiffs
                                JPMorgan Chase Bank, N.A.                           James W. Forsythe, Earlene Forsythe, James
                           11                                                       W. and Earlene Forsythe, Trustees of the
;;E                             Dated: November 1,2018                               James W. and Earlene Forsythe Trust Dated
0                       12                                                          June 30 1997
:><                  '"
                     0

          ~~         ~                                                              Dated: November 1,2018
~            d       ~ 13
          p..g; .... ~
          Cl)UMM
c'd       tI)~o::g
          ~~OO~ 14
          '" ~~
ffir/J ::>o:lu"',"""
          ~~~8
                           15

j ~~~~    ~...l",~
          U~<N
          '"
          ~lrl
                   ...l~
                     ~
                           16                                       IT IS SO ORDERED:

          ~'"
~                          17
            ::::     ~
                     t-.


,.....,              ~
;;E                        18
                                                                             UNITED STATES MAGISTRATE JUDGE
r/J
                           19
                                                                                    Dated: _November
                                                                                             ____    7,_
                                                                                                       2018.
                                                                                                         , 2018
                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28

                                                                             - 2-
